Exhibit 99(p)4 Item 28(p)4 Code of Ethics for Structured Investment Management, Inc., Sub-Adviser to American Independence Capital Defender Fund 1 Structured Investment Management, Inc. (“SIM”) Code of Ethics and Personal Trading Policy 10.1 Overview The purpose of this Code of Ethics and Personal Trading Policy (“Code”) is to set forth standards of conduct and personal trading guidelines that are intended to comply with Rule 204A-1 of the Investment Advisers Act of 1940 (“Advisers Act”), as amended, and Rule 17j-1 of the Investment Company Act of 1940 (“1940 Act”), as amended. This Code has been adopted by SIM to set forth standards of conduct and personal trading guidelines for which persons covered by this Code are expected to follow. Every supervised person (as defined in section 10.2(A)(5)) of SIM will be required to certify annually that: · S/he has read and understood this policy and recognizes s/he is subject to its provisions; and · S/he has complied with the applicable provisions of this policy and has reported all personal securities transactions required to be reported under Section 10.5 of this policy. For purposes of this Code, the terms “employee” and “supervised person” are used synonymously. Questions concerning this policy should be directed to the Chief Compliance Officer (“CCO”) of SIM or his/her designee. 10.2 Terms and Definitions A.
